Citation Nr: 1314908	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and right ankle disabilities.  

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right knee and right ankle disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to July 2006.  

In a February 2007 Administrative Decision, the Veteran's character of service for the period from September 5, 2000, to September 4, 2004, was found to be honorable and entitlement was established to all benefits administered by VA.  The Veteran's character of service for the period from September 5, 2004, to October 7, 2006, was found to be under other than honorable conditions, and was held to constitute a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.  See 38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2012).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 RO rating decision that, in pertinent part, denied service connection for a left knee disability (listed as degenerative changes of the patellofemoral compartment) and for a left ankle disability (listed as degenerative joint disease).  

In September 2010, the Veteran testified at a Travel Board hearing at the RO.  The hearing transcript is of record.

In May 2012, the Board, in pertinent part, remanded the issues of entitlement to service connection for a left knee disability and for a left ankle disability, both to include as secondary to service-connected right knee and right ankle disabilities, for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Board remanded this case in May 2012, partly to schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed left knee disability and left ankle disability, both to include as secondary to service-connected right knee and right ankle disabilities.  The Board requested that, following a review of the claims file, the examiner should diagnose all current left knee and left ankle disabilities, and provide an opinion as to whether it was as likely as not (at least a 50 probability) that any diagnosed left knee disabilities and left ankle disabilities were etiologically related to the Veteran's honorable period of service from September 5, 2000, to September 4, 2004.  The examiner was also requested to opine as to whether the Veteran's service-connected right knee disability and/or right ankle disability caused or aggravated any diagnosed left knee and left ankle disabilities, and if so, the extent to which they were aggravated.  All conclusions reached were to be fully discussed.  

In the May 2012 remand, the Board specifically indicated that the examiner should acknowledge and discuss the Veteran's reports that he suffered left knee and left ankle problems as a result of parachute jumps during his period of honorable service from September 5, 2000, to September 4, 2004.  

Pursuant to the May 2012 remand, the Veteran was afforded a VA orthopedic examination in May 2012.  The examiner noted that the Veteran's claims file was reviewed.  The examiner reported that the Veteran described a gradual onset of left knee and left ankle (pain).  The examiner stated that the Veteran correlated the onset of his left knee and left ankle pain to rigorous training and work activities.  It was noted that the Veteran indicated that his acute symptoms had diminished, but that he described an episodic course since onset with increasing intensity and frequency of exacerbations.  The examiner reported that the Veteran denied a history of surgery, fracture, articular injection, or immobilization.  

The diagnoses were chondromalacia of both knees and chronic ankle sprain of both ankles.  The examiner commented that the claimed conditions were less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the service record did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's left knee or left ankle, such as a fracture, internal derangement, a tendon or ligament rupture, or a dislocation.  The examiner indicated that in the absence of such findings, a post-traumatic or chronic inflammatory process was less likely to have occurred.  The examiner stated that the Veteran was on active duty for less than ten years.  The examiner maintained that any microtrauma the Veteran sustained during active duty, even in the aggregate, would be insufficient to initiate and sustain a post-traumatic or chronic inflammatory process, since the literature suggested a ten year exposure as the threshold value.  The examiner stated that the Veteran's radiographs did not reveal advanced degenerative changes and, therefore, were inconsistent with a post-traumatic process.  

The examiner also remarked that the claimed conditions were less likely as not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions.  The examiner indicated that the Veteran's residual (right) knee and (right) ankle range of motion, strength, stability, alignment, and gait, were too functional to cause or aggravate a secondary degenerative overuse process.  

The Board observes that the VA physician did not specifically address the Veteran's reports that he suffered left knee and left ankle problems as a result of parachute jumps during his period of honorable service from September 5, 2000, to September 4, 2004.  The examiner indicated that any microtrauma the Veteran sustained during active duty, even in the aggregate, would be insufficient to initiate and sustain a post-traumatic or chronic inflammatory process, since the literature suggested a ten year exposure as the threshold value.  It is unclear what the examiner meant by the ten year exposure as a threshold value.  The evidence of record clearly shows that the Veteran received treatment for left knee and left ankle problems subsequent to his honorable period of service from September 5, 2000, to September 4, 2004.  The record also establishes that the Veteran's service awards include a parachutist badge.  Additionally, the Veteran is competent to report left knee and left ankle injuries during service; left knee and left ankle symptoms in service; continuous left knee and left ankle symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements do not lack credibility merely because of the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, the Board notes that the VA examiner did not specifically address whether the Veteran's service-connected right knee and right ankle disabilities aggravated any diagnosed left knee and left ankle disabilities.  The examiner solely indicated that the claimed conditions were less likely as not proximately due to or the result of the Veteran's service-connected conditions.  The Board also observes that the VA examiner reported that Veteran's radiographs did not reveal advanced degenerative changes and were, therefore, inconsistent with a post-traumatic process.  The Board notes that a prior VA orthopedic examination report did relate diagnoses bilateral knee degenerative joint disease and bilateral ankle degenerative joint disease with a healed chip fracture of the right lateral malleolus.  For service connection to be established degenerative changes need only be present.  Advanced or severe degenerative changes are not required.

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the May 2012 remand has not been accomplished, the Veteran must be afforded another VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left knee and left ankle problems since June 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

2.  Schedule the Veteran for a VA examination by an orthopedist to determine the nature and likely etiology of his claimed left knee disability and left ankle disability, both to include as secondary to service-connected right knee and right ankle disabilities.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current left knee and left ankle disabilities.  

a)  Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (at least a 50% probability) that any currently diagnosed left knee and left ankle disabilities are etiologically related to the Veteran's honorable period of service from September 5, 2000, to September 4, 2004.  The examiner must specifically acknowledge and discuss the Veteran's report that he suffered left knee and left ankle problems as a result of parachute jumps during his period of honorable service from September 5, 2000, to September 4, 2004, and continuous left knee and left ankle symptomatology since his honorable service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

b)  The examiner must also opine as to whether the Veteran's service-connected right knee disability and/or right ankle disability caused or aggravated any diagnosed left knee and left ankle disabilities, and if so, the extent to which they are aggravated.  

If the examiner determines that any service-connected disability aggravates any diagnosed left knee and/or left ankle disability, the examiner should describe the baseline level of severity of the left knee and/or left ankle disability that would be expected without the aggravation or before the onset of aggravation due to the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


